 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
 7                              EASTERN DISTRICT OF CALIFORNIA
 8

 9   SALADIN RUSHDAN aka                   1:16-cv-00988-LJO-GSA-PC
     ROBERT STANLEY WOODS,
10                                         ORDER REQUIRING DEFENDANT CASAS
                   Plaintiff,              TO SHOW CAUSE WITHIN THIRTY
11                                         DAYS WHY DEFAULT SHOULD NOT BE
           vs.                             ENTERED AGAINST HIM
12                                         (ECF No. 28.)
     D. DAVEY, et al.,
13                                         ORDER DIRECTING CLERK’S OFFICE
                 Defendants.               TO SERVE COURTESY COPY OF THIS
14                                         ORDER ON DEFENDANT CASAS AT
                                           ADDRESS BELOW
15

16

17

18

19          Saladan Rushdan, aka Robert Stanley Woods (“Plaintiff”), is a state prisoner proceeding
20   pro se with this civil rights action pursuant to 42 U.S.C. § 1983.
21          This case now proceeds with Plaintiff’s Second Amended Complaint filed on March 9,
22   2018, against defendant Correctional Officer Casas (“Defendant”) for use of excessive force in
23   violation of the Eighth Amendment and related state claims. (ECF No. 28.)
24          On August 2, 2019, defendant Casas executed a waiver of service of summons form,
25   which was submitted to the court on August 5, 2019 by the United States Marshal. (ECF No.
26   54.) Defendant’s response to Plaintiff’s Second Amended Complaint was due to be filed within
27   60 days after August 1, 2019. Fed. R. Civ. P. 12(a), 6(d). (ECF No. 28 at 1.) The 60-day time
28   period has passed and Defendant has not made an appearance or requested an extension of time.

                                                     1
 1        Accordingly, it is HEREBY ORDERED that:
 2        1.    Within thirty (30) days from the date of service of this order, Defendant Casas
 3              shall show cause why default should not be entered against him;
 4        2.    To facilitate his ability to comply with this order, Defendant’s obligation to
 5              respond to the Complaint is extended thirty days from the date of service of this
 6              order;
 7        3.    Defendant’s failure to respond to this order may result in entry of default against
 8              him; and
 9        4.    The Clerk’s Office shall serve a courtesy copy of this order on Defendant at:
10
                         C/O Casas
11                       Corcoran State Prison
                         P.O. Box 3456
12                       Corcoran, CA 93212
13
     IT IS SO ORDERED.
14

15     Dated:   December 2, 2019                             /s/ Gary S. Austin
                                                 UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 2
